Citation Nr: 0801155	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-30 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the right upper extremity, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the left upper extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the right foot, currently evaluated 
as 10 percent disabling. 

4.  Entitlement to an increased rating for service-connected 
peripheral neuropathy of the left foot, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from July 1965 to May 1970.  Service in the Republic of 
Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The RO in Wichita, Kansas currently has 
jurisdiction over the veteran's claims. 

Procedural history

Service connection for bilateral peripheral neuropathy of the 
feet was initially granted by the RO in a March 2003 rating 
decision.  A 10 percent disability rating was assigned for 
each foot.  

In May 2004 the veteran filed a claim seeking an increased 
rating for his bilateral peripheral neuropathy of the feet, 
as well as service connection for bilateral peripheral 
neuropathy of the hands.  In the above-mentioned October 2004 
rating decision, the RO continued the 10 percent disability 
ratings for peripheral neuropathy of the right and left foot.  
Service connection for peripheral neuropathy of the right and 
left hand was granted, and a 10 percent disability rating was 
established for each hand. 

In November 2004 the veteran filed a statement indicating his 
disagreement with the assigned disability rating for his 
neuropathy of the bilateral hands and feet.  A statement of 
the case (SOC) was issued and the veteran perfected his 
appeal with the timely submission of his VA Form 9 in 
September 2005.

Issues not on appeal

In the above-mentioned October 2004 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for cervical strain, claimed as an upper back 
disability.  The veteran has not, to the Board's knowledge, 
expressed dissatisfaction with that decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In September 2005 the veteran filed a claim seeking 
entitlement to service connection for depression and a heart 
condition, claimed as secondary to service-connected type II 
diabetes mellitus.  Those issues have not yet been addressed 
by the RO, and are referred to the RO for appropriate action. 
See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural and evidentiary 
development.  

Dingess notice

There has been a significant recent judicial decision 
concerning the VCAA that affects this case.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (the Court) observed that a 
claim of entitlement to service connection consists of five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

With respect to the veteran's increased rating claim, element 
(1) is not in dispute, and elements (2) and (3) are 
irrelevant as service connection has already been granted for 
the claim.  With respect to elements (4) and (5), the veteran 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal. 

Because the veteran has received no notice as to disability 
rating and effective date, it would be prejudicial to proceed 
to a decision on the merits at this time.  Accordingly, the 
issues must be remanded for proper notice under Dingess, 
which includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.
Medical examination 

A review of the record reveals that the veteran's last VA 
examination for peripheral neuropathy was conducted in May 
2005, almost three years ago.  VA's duty to assist the 
veteran includes obtaining a thorough and contemporaneous 
evaluation where necessary to reach a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Because the current level of the veteran's 
disability is unclear, the Board believes that another 
examination is necessary.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and ask 
that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to peripheral 
neuropathy of his hands and feet.  
Any records so identified and obtained 
should be associated with the veteran's VA 
claims folder.  

2.  VBA should send the veteran a 
corrective VCAA notice, which complies 
with the notification requirements 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  VBA should make arrangements for the 
veteran to be examined by an appropriate 
specialist for the purpose of addressing 
the current severity of his peripheral 
neuropathy.  The veteran's VA claims 
folder, including a copy of this REMAND, 
must be made available to the examiner.  
The examiner should describe the veteran's 
symptoms and any functional loss due to 
his service-connected peripheral 
neuropathy of the hands and feet.  Any 
diagnostic testing deemed to be necessary 
by the examiner should be accomplished.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

4.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the veteran's claims of entitlement to an 
increased rating for peripheral neuropathy 
of the bilateral hands and feet.  If the 
benefits sought on appeal remain denied, 
VBA should provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



